Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is remarks and amendment filed on 1/29/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-5, 7-13, 15-22 are pending in this Office Action. Claims 6, 14 are canceled. Claims 21-22 are newly added. Claims 1, 9, and 17 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5, 7-13, 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708,708. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. 

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in 10,708,708.
Instant Application
Patent 10,708,708
1. A computer-implemented method comprising: 




determining, by the server system, a road segment associated with the location based on the geographic coordinates for the location and based on a direction of movement of the computing device, the road segment comprising a side of a road corresponding to the geographic coordinates and the direction of movement of the computing device; determining, by the server system, a plurality of places associated with the road segment associated with the location; 

extracting, by the server system, visual data for each of the plurality of places based on a
time of day that the geographic coordinates are received from the computing device; generating, by the server system, a plurality of feature values based on the visual data for each of the plurality of places, the feature values comprising a size of text or a logo in the visual data, a height of visible text in the visual data, a distance from a road of the visible text, road segments from which the visible text in the visual data is visible, a directionality of visibility, and a readability of the visible text in the visual data; 




analyzing, by the server system, the plurality of feature values to generate a visibility score for each of the plurality of places, the visibility score indicating the extent to which each place is visible; and 




selecting, by the server system, a best place from the plurality of places based on the visibility scores for each of the plurality of places. 





generating, by the server system, a plurality of candidate places located within a predetermined distance from the location based on the geographic coordinates of the location; 








extracting, by the server system, a plurality of features for each candidate place of the plurality of candidate places, the plurality of features comprising at least a distance between each candidate place and the location and visibility information of each candidate place, the visibility information indicating visibility of a candidate place by a user of the mobile device; generating, by the server system, a place score for each candidate place of the plurality of candidate places using the plurality of features for each candidate place of the plurality of candidate places by performing operations comprising: generating a distance score for the candidate place based on the distance between the candidate place and the location; 

generating a visibility score for the candidate place based on the visibility information of the candidate place, the visibility score indicating at least whether the candidate place is visible at a time of day corresponding to a time of day the geographic coordinates are received for the location; and 


calculating the place score based on the distance score and the visibility score; determining, by the server system, a best candidate place based on the place score for each candidate place of the plurality of candidate places; and providing, by the server computer, a place name associated with the best candidate place.

See Claim 14
Claim 17
See Claim 20


The ’708 claim does not explicitly state that the road segment comprising a side of a road corresponding to the geographic coordinates and the direction of movement of the computing device.  
Rossio, however, discloses the road segment comprising a side of a road corresponding to the geographic coordinates and the direction of movement of the computing device (Para. 0006, 0007).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ’708 with the teachings of Rossio to create a guidance feature point object for the identified feature visible from the road segment based on level of visibility (Rossio Para. 0059-0060).
In addition, Urbach discloses a size/height/distance/readability of text or a logo in the visual data (col. 1, lines 44-64, col. 7, line 54 to col. 8, line5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warren with the teachings of Urbach to identifying placemarks that are located along the route and the signage's identifiability based on the signage's visibility from the route using recognized text strings within the signages (Urbach col. 1, lines 28-48).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-13, 15-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2018/0014161, hereinafter Warren) in view of Rossio et al. (US 2011/0054777, hereinafter Rossio) and Urbach et al. (US 8,688,377, hereinafter Urbach).

As to Claim 1, Warren discloses A computer-implemented method comprising:
receiving, by a server system from a computing device, geographic coordinates for a location; determining, by the server system, a road segment associated with the location based on the geographic coordinates for the location and based on a direction of movement of the computing device, the road segment comprising a side of a road corresponding to the geographic coordinates and the direction of movement of the computing device (Para. 0005, 0045-0046, 0081, 0122, 0124, 0189, receiving, at a computer system, a query from a mobile device. The query includes an indication of a location of the mobile device, and an environmental measurement obtained by the mobile device at the location, Client devices upload the location data to server computer(s) through access points. The wireless access point data (e.g., RSSI values) are compared to fingerprints stored in database. Each fingerprint can be associated with geographic coordinates (e.g., latitude, longitude, altitude). Reverse Geocode to convert a point location (e.g., latitude and longitude to the requesting device) to an address or place name. The map application also displays a marker representing a location of the computing device, and a map of a geographic area including three streets: Main Street (going north-south) “road segment”, and cross streets First Street and Second Street, each going east-west, the computing device can determine a label for a significant location based on the heading of the computing device, e.g., the direction in which the computing device is facing); 
determining, by the server system, a plurality of places associated with the road segment associated with the location; extracting, by the server system, visual data for each of the plurality of places based on a time of day that the geographic coordinates are received from the computing device (Para. 0071, 0083, 0088, 0149, 0162, 0163, the server computer(s) determines, based on the POI database, one or more POIs that are geographically close to the location of the requesting device. In some cases, the server computer(s) can determine the POIs within a fixed number distance from the location of the requesting device, for each POI, the POI database  can store text, videos, audio, images, and/or other information describing the POI. The context analyzer can determine that given the time of day and/or the day of the week and the context analyzer can assign the label of the POI to the significant location; Rossio Para. 0061-0063, the geographic researcher collects information regarding the visibility of the feature at different times of the day. Additionally, the geographic researcher collects information representing how the visibility of the feature changes during different traffic conditions, such as rush hour and off peak traffic times. During rush hour or during times with many delivery trucks, some features may be partially obscured by other vehicles traveling on the road. Alternatively, the geographic researcher may define different levels of visibility for different times of the day, different traffic conditions, different weather conditions and different end users); 
generating, by the server system, a plurality of feature values based on the visual data for each of the plurality of places, the feature values comprising a size of text or a logo in the visual data, a height of visible text in the visual data, a distance from a road of the visible text, road segments from which the visible text in the visual data is visible, a directionality of visibility, and a readability of the visible text in the visual data; analyzing, by the server system, the plurality of feature values to generate a visibility score for each of the plurality of places, the visibility score indicating the extent to which each place is visible (Para. 0011, 0013, 0060, 0081, 0168, 0182, 0202, for each candidate point of interest, the respective likelihood score can include calculating an initial likelihood score based on a similarity between the environment measurement and the location fingerprint of the candidate point of interest, and subsequent to calculating the initial likelihood score, modifying the initial likelihood score based on the contextual data of the candidate point of interest. A set of candidate points of interest in geographical proximity to the location is determined. In some cases, the computer system can identify the N POIs nearest to the location of the requesting device as candidate POIs, POIs having likelihood scores greater than or equal to a threshold likelihood score can be retained, the context analyzer can obtain the heading of the computing device (e.g., the direction in which the computing device is facing). If the heading of the computing device favors a particular POI, the context analyzer can assign the label of that POI to the significant location ); and 
selecting, by the server system, a best place from the plurality of places based on the visibility scores for each of the plurality of places (Para. 0010, 0167, selecting a particular candidate point of interest from among the set can include determining, for each candidate point of interest of the set, a respective likelihood score, a likelihood or confidence score can be calculated for each POI. As an example, if the set of fingerprint data is more likely to represent a particular POI, the likelihood score of that POI can be higher). 
Warren is silent regarding to “a size/height/distance/readability of text or a logo in the visual data”, “the road segment comprising a side of a road”, “visibility score based on the visibility of the places”, “the visibility score indicating the extent to which each place is visible”.

Rossio discloses “a size/height/distance/readability in the visual data”, “the road segment comprising a side of a road”, “visibility score based on the visibility of the places”, “the visibility score indicating the extent to which each place is visible” (Para. 0006, 0007, 0094, The method obtains data from a geographic database associated with the navigation system identifying a plurality of features visible from the road segment. The method also identifies a lane of the road segment in which the vehicle is currently located. An importance rating “score” for each of the identified features is determined. The importance rating may further consider a visibility attribute of the identified feature that indicates a level of visibility obstruction of the identified feature. The importance rating favors the identified feature located on a same side of the road segment as the direction of the upcoming maneuver. The importance rating considers at least one attribute of the identified feature selected from a group consisting of a permanence attribute representing whether a visible appearance of the identified feature is constant, a seasonal dependency attribute representing whether the visible appearance is impacted by a season, a visibility attribute representing a level of visibility obstruction, a prominence attribute representing a prominence of the identified feature considering both a size of the identified feature and a distance of the identified feature from the road segment, a feature extent attribute representing a length of the identified feature. In other embodiments, the preferred name may be the words that describe visible characteristics or visually distinguishing element of the feature, such as the color, shape, age, building material, size, architectural style, decorative feature, luster, motion and/or any visible attribute that distinguishes the feature from other features in the surrounding area, for example, with greater height compared to the surrounding buildings.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warren with the teachings of Rossio to create a guidance feature point object for the identified feature visible from the road segment based on level of visibility (Rossio Para. 0059-0060).
In addition, Urbach discloses a size/height/distance/readability of text or a logo in the visual data (col. 1, lines 44-64, col. 7, line 54 to col. 8, line5, selects the placemark by determining how easily the placemark may be identified from the route, based on the signage's visibility, the signage's visibility is determined by accessing an image corresponding to a location along the route, identifying one or more text strings within the image, identifying a text string within the image that corresponds to the placemark, and determining the viewing angle covered by the width of the text, identifying a text string within the image that corresponds to the determine the physical size of the text string. In another example, the size of the text string relative to the size of the entire image is determined by comparing the area of the text string with the area of the entire image. Signage may include any text, design, or logo that appears at the placemarks location.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warren with the teachings of Urbach to identifying placemarks that are located along the route and the signage's identifiability based on the signage's visibility from the route using recognized text strings within the signages (Urbach col. 1, lines 28-48).


As to Claim 2, Warren as modified discloses The method of claim 1, wherein determining the road segment associated with the location is based on determining that the geographic coordinates for the location correspond to a predetermined range of geographic coordinates associated with the road segment (Rossio Para. 0007, 0046). 

As to Claim 3, Warren as modified discloses The method of claim 1, wherein extracting the visual data comprises accessing one or more data stores to retrieve one or more images associated with each of the plurality of places (Para. 0149; Rossio Para. 0044, 0046). 

Warren as modified discloses The method of claim 1, wherein determining the plurality of places associated with the road segment associated with the location comprises determining places with geographic coordinates along the road segment (Rossio Para. 0006-0007). 

As to Claim 5, Warren as modified discloses The method of claim 1, further comprising: determining a direction of travel based on the received geographic coordinates for the location and at least one set of previously received geographic coordinates for a prior location (Para. 0020, 0071; Rossio Para. 0007, 0046, 0080). 

As to Claim 7, Warren as modified discloses The method of claim 1, wherein selecting the best place from the plurality of places based on the visibility scores for each of the plurality of places comprises selecting the best place based on a highest visibility score indicating a highest visibility for the selected best place (Para. 0092; Rossio Para. 0059, 0060). 

As to Claim 8, Warren as modified discloses The method of claim 1, further comprising: providing an indication of the best place to a computing device, wherein the best place is used in providing directions, providing a meeting location, or instead of a physical address (Rossio Para. 0006-0007). 

As to claim 9, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.



As to claim 17, recites “a machine-readable medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 18-20, recite “a machine-readable medium” with similar limitations to claims 2-4 respectively and are therefore rejected for the same reasons as discussed above.

As to Claim 22, Warren as modified discloses The method of claim 1, wherein the time of day that the geographic coordinates were received is during the day or during the night (Para. 0088, 0090; Rossio Para. 0061-0063)

Allowable Subject Matter
Claim 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or amended to overcome the rejection(s) under Double Patent Rejection, set forth in this Office action.

Response to Amendment and Remarks
Double Patenting Rejections
Applicant’s arguments have been fully considered. 
In response to the arguments, without Terminal Disclaimers filed and recorded, the Double Patent Rejection is maintained as noted above. 

35 USC 103 Rejections
Applicant’s arguments have been fully considered.
Applicant's arguments based on newly amended features with respect to claims 1, 9 and 17 have been fully and carefully considered but are moot in view of the new ground(s) of rejection. Refer to the corresponding sections of the claim analysis for details.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        6/16/2021